ON MOTION NOE EEHEAEING-.
Smith P. J. —
The plaintiff suggests that in the consideration of the case we overlooked section 7972, Revised Statutes, which provides that: “If the assent to such change be given by all the annual meetings of the various districts thus voting * * * the district or districts * * * shall be deemed formed * * * from that date;” but in this it is in error as will be seen by reference to that part of the opinion in which it is said that: “It must be conceded that under the statute— section 7972, Revised Statutes — a new school district may be formed by the consolidation of two or more entire districts.”
-: formation Itatífeanization: It seems to us that the plaintiff has failed to properly distinguish between the territorial formation of a school district out of two or more entire districts and the subsequent organization thereof. A , sck°°l district may be territorially formed but it can have no organized corporate existence until the resident voters thereof shall meet and take the action required by section 7977, Revised Statutes. To be “formed” is one thing, and to be “organized” into a corporate entity is another. It will be seen from a reading of the several sections of the statute, referred to in the opinion, that the above terms are not therein used interchangeably; that they have a different meaning and its signification must be obvious.
*331The plaintiff is, as we think, in error in supposing that the opinion is in any respect in conflict with that of State ex rel. Moore v. Eden, 54 Mo. App. 31. That was a proceeding by gno warranto. The question was whether or not certain proceedings for the division of a certain school district into two new districts was valid, and whether or not the persons exercising the office of school directors in each of said districts so formed were rightfully holding the same. It appears that the two new districts were properly formed out of a single district, in the manner required by the statute, and that the resident voters in each of such new districts, within fifteen days after the formation thereof, held their first meeting and elected directors and exercised the powers of qualified voters of school districts at annual meetings, as authorized by section 7979, Revised Statutes; that schools were conducted and the expenses thereof paid by each district, and that one of said districts issued bonds for building a schoolhouse; that the state and county had recognized such districts; that there was no proof that notices of the first meeting of the new districts had been given as required by section 7977, ante. In view of these facts it was held that notwithstanding the irregularity in the manner of giving the said notices that the judgment of the lower court, refusing to interfere, would not be disturbed. The case seemingly declares that where two new school districts are formed out of a single district and are subsequently organized, their corporate existence dates back to the meetings which disorganized the one and “formed” the others. Whether or not we think this a correct expression of the law it is unnecessary to say, since no such question can arise in the present case. Here there was no preliminary meeting of the resident voters as in that case.
It is true the plaintiff now for the first time insists that the qualified voters did meet in conformity to the *332requirements of the section of the statute last cited, but it may be seen by reference to the statement of the case contained in its brief that the meeting referred to was declared by a court of competent jurisdiction to have been nil and was subsequently so regarded by both plaintiff and the voters themselves. The case was presented to us by plaintiff on the theory that there had not been in legal contemplation a preliminary meeting of the voters of the new district. It is sufficient to say that there is nothing in the opinion in the case to which we have already averted holding that the act of voters in forming one district out of two, or the reverse, is, of itself, without more, sufficient to accomplish the organization of the quasi corporation.
Accordingly the motion will be denied.